Citation Nr: 9933839	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected left varicocele.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse, W.K.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty training from May 1984 to July 
1984 and from June 1985 to August 1985.  He also had active 
duty service from March 1986 to May 1986.  This appeal comes 
before the Board of Veterans' Appeals (Board) from an April 
1997 decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this claim has been gathered.

2.  The appellant's left varicocele is primarily manifested 
by pain and tenderness.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for left varicocele have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.20, Diagnostic Code 
7819-7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was awarded service connection and a 10 percent 
rating for a left varicocele effective from August 1996.  He 
claims entitlement to a higher rating for this disability.  
The Board observes here that the U.S. Court of Appeals for 
Veterans Claims (Court) has  noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

During a hearing held before a hearing officer in June 1997, 
he testified that he suffers from intermittent pain in the 
left testicle, particularly after lifting items at his work.  
He indicated that he had some leakage, which at times soaked 
through his undergarment.  He stated that he had lost a lot 
of time from work due to his pain.  This disability also 
affected sexual activity and household tasks.  His physicians 
have suggested that he take 800 mg of Ibuprofen 4 times per 
day to help with the swelling.  During a hearing held before 
the undersigned in June 1999, the appellant (and his spouse) 
provided essentially similar testimony.  He also reported 
urinary frequency as a symptom of his left varicocele.  His 
representative suggested that the disability would be more 
appropriately rated under Diagnostic Codes 7512 and 7529.  
His representative also requested an extraschedular award 
under the provisions of 38 C.F.R. § 3.321.  

Before the Board may proceed, it must determine whether its 
consideration of the applicability of other Diagnostic Codes 
in the first instance would be prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet.App. 384, 393-94 (1993). In doing 
so, it must apply the binding precedent opinion of VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)). See 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 19.5.  That opinion observes that, "if 
the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised."  VAOPGCPREC 16-92, para. 
16.  As noted above, at the June 1999 hearing before the 
Board, the veteran's representative raised this issue with 
the Board, indicated his familiarity with the alternative 
criteria, and addressed those standards during his 
presentation.  Accordingly, the Board finds the appellant 
will not be prejudiced by its rendering of a decision on this 
issue, and is not required to remand this case to the RO for 
issuance of a supplemental statement of the case.

The medical evidence of record indicates that the appellant 
has been examined for his left varicocele on numerous 
occasions.  Examination reports dated in November 1996 
indicate that he had complaints of pain and tenderness and 
that examination showed minor left varicocele which was 
slightly tender.  There was no hematuria.  An examination 
dated in November 1997 notes that he denied any urinary 
symptoms.  He had been seen on multiple occasions for the 
varicocele and had been treated with antibiotics, anti-
inflammatory medication, and alpha blockers.  He had never 
mentioned any urinary symptoms or incontinence before.  It 
was noted that he was scheduled for a left varicocelectomy.  
VA hospital records indicate that he underwent this procedure 
in December 1997.  (He was awarded temporary total rating 
from December 1997 to February 1998.)  
 
A January 1998 follow-up note indicates that the appellant 
reported that the pain was getting worse.  He reported 
complaints of urgency, but there was no dribbling or dysuria.  
Examination showed that the groin incision was well-healed 
and that there was no varicocele.  

A report of a VA examination, dated in May 1998, indicates 
that the appellant reported that his pain had become worse 
since his surgery, and that it was located somewhat higher 
now, close to the left lower abdomen.  He denied any urinary 
difficulties except for some dribbling which he first noted 
two years earlier.  He had had some polyuria because of 
excessive use of soft drinks, but seemed to be passing normal 
amounts fairly often.  There was no urinary discomfort or 
burning, and only rare nocturia.  He denied having ever had 
enuresis.  Examination showed a 7 cm well-healed scar in the 
left lower quadrant near the groin.  There was no flank 
tenderness.  

Private medical records include a treatment note dated in May 
1997, which indicates that the appellant's chief complaint 
was left testicular discomfort.  It was noted that he voided 
with a good stream.  There was no nocturia, frequency, or 
urgency.  He did have occasional dysuria at the end of his 
urinary stream.  There was no hesitancy, diminished force to 
his stream, or a sensation of incomplete emptying.  There was 
no history of gross hematuria, urinary tract infections, 
prostatitis, flank pain, renal lithiasis, or incontinence.  
Examination showed a grade I varicocele on the left with 
minimal tenderness.  The impression was testicular 
discomfort, grade I left varicocele.

In May 1998, the appellant was seen in a private hospital for 
complaint of a varicocele pain in the left testicle.  He 
reported having done a lot of lifting that day and developed 
left groin and scrotal pain.  The diagnoses were left groin 
pain secondary to musculoligamentous strain, status post 
varicocele repair, and consider urolithiasis. Urinalysis was 
ordered but was never completed.  

The Board notes that during a hearing held before the 
undersigned, the appellant submitted additional evidence, to 
include medical records and work attendance records, waiving 
consideration of this evidence by the agency of original 
jurisdiction.  (Therefore, this evidence may be considered by 
the Board under the provisions of 38 C.F.R. § 20.1304.)  The 
medical evidence consists of a treatment note dated in August 
1997, which indicates that he complained of "a.m. slow 
stream, dribbling."  Examination showed bilateral grade II 
varicocele.  He also had bilateral epididymal tenderness.  
The assessment was bilateral varicocele and epididymitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of the appellant's varicocele can be rated by 
analogy by application of the standards set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (DC) 7819, for a benign growth.  See 38 
C.F.R. § 4.20.  The provisions of DC 7819 state that benign 
new growths of the skin are to be rated as scars.  Under DC 
7803, scars that are superficial, poorly nourished, with 
repeated ulceration, warrant a maximum rating of 10 percent.  
Under DC 7804, scars that are superficial, tender, and 
painful on objective demonstration, warrant a maximum rating 
of 10 percent.  

As mentioned previously, the appellant's representative has 
indicated that the appellant's disability is more 
appropriately rated under the criteria for cystitis or benign 
neoplasms of the genitourinary system.  Under DC 7512, 
chronic cystitis, which includes interstitial and all 
etiologies, infectious and non-infectious, is to be rated 
under the criteria for voiding dysfunction.  Under DC 7529, 
benign neoplasms of the genitourinary system are to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  

The criteria for voiding dysfunction are as follows:  (1) a 
20 percent rating is granted when the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required; (2) a 40 percent rating is granted when the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day is required; and (3) a 60 percent rating is granted when 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day is required.  
38 C.F.R. § 4.115(a).

The criteria for rating urinary tract infections are as 
follows:  (1) a 10 percent rating is warranted when there is 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management; (2) a 30 percent 
rating is granted when there are recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management; poor renal function is to be rated as 
renal dysfunction.  38 C.F.R. § 4.115(a).  The Board has 
reviewed the rating criteria for renal dysfunction and finds 
that this criteria in inapplicable to the veteran's case.  
38 C.F.R. § 4.115(a).

The Board has considered the relevant evidence and applicable 
laws and finds that an increased rating cannot be awarded 
under the schedular criteria.  The Board notes the 
appellant's assertions that he suffers from urinary frequency 
and leakage, soaking his undergarments.  However, the medical 
evidence of record indicates otherwise.  The Board notes that 
the only urinary symptomatology noted in the medical evidence 
of record was some post-void dribbling.  It is also noted 
that he reported slow stream on one occasion; although, he 
denied it during other medical examinations.  Given that 
urinary symptomatology (other than some post-void dribbling 
and perhaps, slow stream) was denied, he does not qualify for 
an evaluation under the criteria for voiding dysfunction or 
urinary tract infections.  

The Board also finds that the veteran does not meet the 
criteria for a 10 percent evaluation under obstructive 
voiding.  The Board notes that the appellant has also 
reported some obstructive voiding symptomatology.  The 
criteria for rating obstructed voiding are as follows:  (1) a 
noncompensable evaluation is assigned when there is 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year; (2) a 10 percent 
evaluation is assigned when there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: A.  post void residuals greater than 150 cc; B.  
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); C.  recurrent urinary tract infections secondary 
to obstruction; D. stricture disease requiring periodic 
dilatation every 2 to 3 months; (3) a 30 percent rating is 
awarded when there is urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115(a).  While the evidence is inconsistent with regards 
to whether he does in fact suffer from hesitancy, slow or 
weak stream, decreased force of stream, there is no evidence 
of any of the other findings require to support the 
assignment of a 10 percent evaluation.  

The Board finds that the appellant's primary symptoms of pain 
and tenderness can be best evaluated by analogy to a painful 
scar, which warrants a 10 percent evaluation under DC 7804.  
As this is the maximum allowable rating, an increased rating 
award cannot be granted under the schedular criteria.    



ORDER

Entitlement to an increased rating for a left varicocele is 
denied.


REMAND

The provisions of 38 C.F.R. § 3.321 indicate that in 
exceptional cases, where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular standards. In the case at hand, 
the appellant indicates that he has pain during most 
activities, particularly in the performance of his work.  He 
also indicates that he has lost a lot of time from work 
because of his service-connected left varicocele and has 
submitted documentation to support this assertion.  Given 
this, the Board finds that referral to the Under Secretary 
for Benefits is appropriate.

Accordingly, this case should be REMANDED for the following:

The RO should submit the appellant's 
claim for entitlement to an increased 
rating for left varicocele to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, following the usual appellate 
procedures, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals







